 

Exhibit 10.1

 

AMENDMENT to Asset Purchase Agreement

 

This AMENDMENT to Asset Purchase Agreement (this “Amendment”) is made as of the
28th day of March, 2019, by and between Celsion Corporation, a Delaware
corporation (“Purchaser”), and EGWU, Inc., an Alabama corporation (“Company”).
The aforementioned entities may be referred to individually as a “Party” or
collectively as the “Parties.” Capitalized terms used but not defined herein
shall have the meanings ascribed to such terms in the Agreement (as defined
below).

 

WHEREAS, on June 6, 2014, the Parties entered into that certain Asset Purchase
Agreement for the purchase and sale of assets contemplated therein (the
“Agreement”);

 

WHEREAS, Section 3.2(c)(i) of the Agreement requires that upon the achievement
of the EGEN-001 Ovarian Cancer Milestone Purchaser shall make a one-time payment
equal to $12,400,000 to Company (the “Payment”), payable in Purchaser Common
Stock, cash, or any combination of Purchaser Common Stock and cash, such
allocation to be made in Purchaser’s sole discretion;

 

WHEREAS, Section 3.2(c)(ix) of the Agreement defines the Earnout Term for the
Purchaser’s obligations under the Agreement as terminating on the seventh (7th)
anniversary of the Closing Date; and

 

WHEREAS, the Parties wish to amend the Agreement in accordance with Section
11(j) of the Agreement (a) to modify the Earnout Payment that is made by the
Purchaser if the EGEN-001 Ovarian Cancer Milestone is achieved, (b) to extend
the Earnout Term as it applies to Section 3.2(c)(i), and (c) to provide an
immediate issuance of warrants to the Company for the common stock of the
Purchaser as consideration for this Amendment.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereto
agree as follows:

 

  1. EGEN-001 Ovarian Cancer Payment. Section 3.2(c)(i) of the Agreement is
hereby deleted in its entirety and replaced with the following:

 

“(i) EGEN-001 Ovarian Cancer Payment. Upon the achievement of all of the
following three (3) milestone conditions set forth in clauses (A), (B) and (C)
below (collectively, the “EGEN-001 Ovarian Cancer Milestone”), the Purchaser
will make a one-time payment to the Company (the “EGEN-001 Ovarian Cancer
Payment”) in accordance with one of the two following options, at Purchaser’s
election:

 

(1) The EGEN-001 Ovarian Cancer Payment will be $7,000,000; and, the Purchaser
will make such payment in cash to the Company within ten (10) business days of
the achievement of the EGEN-001 Ovarian Cancer Milestone; or

 

(2) The EGEN-001 Ovarian Cancer Payment will be $12,400,000; and, the Purchaser
will make the payment to the Company (payable in Purchaser Common Stock, cash or
any combination of Purchaser Common Stock and cash) within one (1) year of the
achievement of the EGEN-001 Ovarian Cancer Milestone.

 

   

 

 

Within ten (10) business days of the achievement of the EGEN-001 Ovarian Cancer
Milestone, Purchaser will notify the Company in writing, informing the Company
of Purchaser’s election pursuant to clauses (1) and (2) above, which
notification shall be binding on the Purchaser.

 

The EGEN-001 Ovarian Cancer Milestones are as follows:

 

(A) the first evaluable patient enrolled in the EGEN-001 Ovarian Cancer Study
has received successful treatment with EGEN-001 in combination with a recognized
first line standard therapy in accordance with the Protocol for the EGEN-001
Ovarian Cancer Study submitted by the Purchaser or any Purchaser Assignee and
accepted by the FDA (the “EGEN-001 Ovarian Cancer Product”);

 

(B) the Purchaser or any Purchaser Assignee, as applicable, will request and has
received agreement from the principal investigators comprising a steering
committee for the EGEN-001 Ovarian Cancer Study for the continuation of the
EGEN-001 Ovarian Cancer Study based on the successful treatment of the first
evaluable patient; and

 

(C) the Purchaser or any Purchaser Assignee, as applicable, will request and has
received an opinion from the Data and Safety Monitoring Board appointed for the
EGEN-001 Ovarian Cancer Study for continuation of the EGEN-001 Ovarian Cancer
Study based on the successful treatment of the first evaluable patient.

 

For purposes of this Section 3.2(c)(i), the term “successful treatment” means
that the patient has received a full course of treatment in accordance with the
Protocol for the EGEN-001 Ovarian Cancer Study without study-limiting serious
adverse events directly attributable to EGEN-001, its method of administration
or effects related to its use in combination with any treatment prescribed in
the Protocol.”

 

“EGEN-001 Ovarian Cancer Study” means a randomized, multi-center Phase II Study
to evaluate EGEN-001 in combination with a recognized first line standard
therapy as set forth in the Protocol for such Phase II Study for the
post-surgery and pre-chemotherapy treatment of patients who have been diagnosed
for the first time with ovarian cancer or, in lieu of such study, any other
Phase II Study conducted by the Purchaser or any Purchaser Assignee in their
sole discretion for the evaluation of EGEN-001 with regard to ovarian cancer.

 

  2. Earnout Term. Section 3.2(c)(ix) of the Agreement is hereby deleted in its
entirety and replaced with the following:

 

“Earnout Term. All of the Purchaser’s obligations relating to the EGEN-001
Ovarian Cancer Payment under Section 3.2(c)(i) shall terminate and be of no
further force or effect on the eighth (8th) anniversary of the Closing Date, and
all other obligations of the Purchaser’s under all other sections Section 3.2(c)
shall terminate and be of no further force or effect on the eighth (8th)
anniversary of the Closing Date (each, an “Earnout Term”). Notwithstanding the
foregoing, however, the expiration of an Earnout Term shall not terminate, limit
or otherwise modify the Purchaser’s obligation under this Section 3.2(c) to pay
any Earnout Payment due as a result of any event occurring prior to the
expiration of such Earnout Term.”

 

 2 

 

 

  3. Warrants. In consideration for the Company entering into this Amendment,
the Purchaser agrees to immediately issue to the Company an immediately
exercisable warrant to purchase 200,000 shares of the Company’s common stock at
an exercise price of $0.01 per share. If any of such shares become eligible for
sale pursuant to Rule 144 without restriction and without the Company being in
compliance with the current public information requirements of Rule 144, the
Company shall, upon the request of the Purchaser, promptly remove any
restrictive legend from the certificates for such shares.

 

  4. Ratification; Effect of Amendment. This Amendment will constitute an
amendment to the Agreement pursuant to Section 11(j) thereof. The Agreement is
amended by this Amendment only as specifically provided herein, the balance of
the terms of the Agreement not amended hereby shall continue in effect, and the
Agreement as amended hereby, shall continue in full force and effect.

 

  5. Counterparts; Facsimile/Email Signatures. This Amendment may be executed in
any number of counterparts, each of which shall be deemed to be an original, and
all of which together shall be deemed to be one and the same instrument. This
Amendment may be executed and delivered by facsimile or email signature.

 

  6. Authorization and Validity. Each Party to this Amendment hereby represents
and warrants to each other Party that: (a) such Party has all requisite power
and authority to execute and deliver this Amendment and (b) the execution and
delivery of this Amendment has been duly and validly authorized by all necessary
action on the part of such Party, and no other proceeding on the part of such
Party is necessary to approve this Amendment.

 

  7. Governing Law. This Amendment shall be governed shall be governed by and
construed in accordance with the internal laws of the State of Delaware without
giving effect to any choice or conflict of law provision or rule (whether of the
State of Delaware or any other jurisdiction).

 

[The remainder of this page is intentionally left blank.]

 

 3 

 

 

IN WITNESS WHEREOF, the Parties hereto have executed this Amendment as of the
date first written above.

 

purchaser       Celsion corporation       By: /s/ Michael Tardugno   Name: 
Michael Tardugno   Title: Chairman, Chief Executive Officer and President      
  company       egWU, inc.       By: /s/ J. M. Harris   Name: J. M. Harris  
Title: President  

 

[Signature Page to Second Amendment to Asset Purchase Agreement]

 

   

 

 



